 


109 HR 3837 IH: Military Victims of Violence Confidentiality Act of 2005
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3837 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Ms. Slaughter (for herself, Mr. Abercrombie, Mrs. Capito, Mrs. Capps, Mr. Crowley, Mr. Filner, Mr. Grijalva, Ms. Hart, Ms. Kilpatrick of Michigan, Mr. Lewis of Georgia, Mrs. Maloney, Mr. McDermott, Mr. Owens, Ms. Schakowsky, Ms. Solis, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To ensure that the confidential communications of a member of the Armed Forces with a victim service organization or a health care professional are not disclosed, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Victims of Violence Confidentiality Act of 2005.  
2.Victim service organization privilege, and health care professional privilege, in cases arising under the Uniform Code of Military Justice 
(a)Privilege established 
(1)In generalSubchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section: 
 
941. Art. 141.Privilege for communication with victim service organization or health care professional 
(a)General rule of privilegeA client has a privilege to refuse to disclose and to prevent any other person from disclosing a confidential communication made between the client and a victim service organization or any representative of the organization, or between the client and a health care professional or any representative of the professional, in a case arising under this chapter, if such communication was made for the purpose of securing advice, counseling, treatment, or assistance concerning the client’s mental, physical, or emotional condition caused by domestic violence, family vilolence, dating violence, stalking, or sexual assault. 
(b)DefinitionsAs used in this section: 
(1)The term client means a person who consults with or is examined or interviewed by a victim service organization or any representative of the organization, or by a health care professional or any representative of the professional. 
(2)The term victim service organization means an organization (whether public or private) that provides advice, counseling, or assistance to victims of domestic violence, family violence, dating violence, stalking, or sexual assault, or to the families of such victims. 
(3)The term representative, with respect to an organization or professional, means a person directed by or assigned to assist that organization or professional, respectively, in providing advice, counseling, treatment, or assistance. 
(4)The term confidential communication— 
(A)means a communication not intended to be disclosed to third persons other than— 
(i)those to whom disclosure is in furtherance of providing advice, counseling, treatment, or assistance to the client; and 
(ii)those reasonably necessary for disclosing under clause (i); and 
(B)in addition to communications under subparagraph (A), also includes any information that provides the client’s identity or that provides any clue that can be used to help deduce the client’s identity, such as— 
(i)a first or last name;  
(ii)a home or other physical address, including street name and name of city or town;  
(iii)active duty, reservist, guard, or veteran status;  
(iv)assigned rate or rank;  
(v)duty station or deployment status;  
(vi)squad, unit, company, platoon, ship, squadron, wing command, fleet, command, or battalion of the Army, Navy, Marine Corps, or Air Force;  
(vii)an email address or other online contact information, such as an instant messaging user identifier or a screen name that reveals an individual's email address;  
(viii)a telephone number;  
(ix)a Social Security Number;  
(x)an Internet Protocol (IP) address or host name that identifies an individual; 
(xi)a persistent identifier, such as a customer number held in a cookie or processor serial number, that is combined with other available data that identifies an individual; or 
(xii)any other descriptive information, such as grade point average, date of birth, academic or occupational assignments or interests, athletic or extracurricular interests, racial or ethnic background, or religious affiliation.   
(c)Who may claim the privilegeThe privilege may be claimed by the client or the guardian or conservator of the client. A person who may claim the privilege may authorize trial counsel or defense counsel to claim the privilege on his or her behalf. The victim service organization, health care professional, or representative who received the communication may claim the privilege on behalf of the client. The authority of such an organization, professional, representative, guardian, or conservator to so assert the privilege is presumed in the absence of evidence to the contrary. 
(d)ExceptionsThere is no privilege under this section— 
(1)when the client is dead; 
(2)to the extent the communication reports child abuse; 
(3)when a victim service organization, health care professional, or representative believes that a client’s mental or emotional condition makes the client a danger to any person, including the client; or 
(4)if the communication clearly contemplated the future commission of a fraud or crime or if the services of the victim service organization or health care professional are sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud.  . 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
941. 141. Privilege for communication with victim service organization or health care professional. 
(b)ApplicabilitySection 941 of title 10, United States Code, as added by subsection (a), applies to communications made after the date of the enactment of this Act. 
 
